1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   SAM DRAKE,                                      )   Case No.: 1:17-cv-01500-AWI-SAB (PC)
                                                     )
12                  Plaintiff,                       )
                                                     )   ORDER ADOPTING FINDINGS AND
13          v.                                       )   RECOMMENDATIONS, GRANTING
                                                         DEFENDANTS’ MOTION FOR JUDGMENT ON
14                                                   )   THE PLEADINGS, AND DISMISSING
     SCOTT KERNAN, et al.,
                                                     )   CONSPIRACY CLAIM, WITHOUT PREJUDICE
15                  Defendants.                      )
                                                     )   [ECF Nos. 53, 58]
16                                                   )

17          Plaintiff Sam Drake is appearing pro se and in forma pauperis in this civil rights action
18   pursuant to 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to
19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
20          On June 21, 2019, the Magistrate Judge issued Findings and Recommendations recommending
21   that Defendants’ motion for judgment on the pleadings be granted, and the conspiracy claims against
22   Defendants Allison and Moak be dismissed, without prejudice, for failure to exhaust the
23   administrative remedies. (ECF No. 58.) The Findings and Recommendation was served on the parties
24   and contained notice that objections were to be filed within twenty-one (21) days. Plaintiff filed
25   objections on July 8, 2019.
26   ///
27   ///
28   ///
                                                         1
1           In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(B) and Local Rule 304, this Court

2    has conducted a de novo review of this case. Having carefully reviewed the entire file, including

3    Plaintiff’s objections, the Court finds the Findings and Recommendation to be supported by the record

4    and proper analysis.

5           Accordingly, it is HEREBY ORDERED that:

6           1.      The Findings and Recommendations issued on June 21, 2019, are adopted in full;

7           2.      Defendants’ motion for judgment on the pleadings is granted; and

8           3.      The conspiracy claims against Defendants Allison and Moak are dismissed, without

9                   prejudice, for failure to exhaust the administrative remedies.

10
11   IT IS SO ORDERED.

12   Dated: August 23, 2019
                                                 SENIOR DISTRICT JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                        2
